In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-19-00131-CV
      ___________________________

            IN RE A.M., Relator




             Original Proceeding
       Trial Court No. 324-352851-03


 Before Sudderth, C.J.; Gabriel and Bassel, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      On April 11, 2019, relator A.M. filed a petition for writ of habeas corpus,

complaining that he was being illegally restrained by a contempt order. On May 7,

2019, the Office of the Attorney General of Texas, representing the Tarrant County

Domestic Relations Office, a real party in interest, filed a motion to dismiss the

petition as moot, stating that A.M. had been unconditionally released from the

Tarrant County Jail on April 23, 2019. Our clerk’s office has confirmed with the jail

that A.M. was released on April 23, 2019.

      Because a court cannot decide a case that has become moot, see Heckman v.

Williamson Cty., 369 S.W.3d 137, 162 (Tex. 2012), we grant the motion. Accordingly,

we dismiss relator’s petition for writ of habeas corpus as moot.



                                                      Per Curiam

Delivered: May 23, 2019




                                            2